DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6-28-2019, 7-23-2020, 01-07-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-17 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mathematical concepts, including the use of mathematical calculations, mathematical equations/relationships, and/or performing mathematical operations on collected data without significantly more. 
The claims 14 and 20 recite an evaluation system for a vehicle brake system that gathers data of the various components and elements of the brake system and performs mathematical calculations on the gathered data. 
Regarding eligibility step 1, the claimed invention of claims 14 and 20 falls into at least one of the enumerated categories of a machine and/or manufacture. Therefore, claims 14 and 20 pass step 1.

Proceeding to eligibility step 2B, this judicial exception is not integrated into a practical application because claims 14 and 20 fail to positively recite any significant limitations or activity that implements the results of the mathematical calculations in a significant and/or novel manner. Claim 14 recites “output the estimated further value”. However, the step of outputting data is merely a generic computer function that is recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer/generic computer component. Furthermore, the “electronic evaluation system” gathers data and all calculations take place entirely within the “electronic evaluation system”. The step of “outputting” the “estimated further value” amounts nothing more than transmitting data from one location to another, wherein the transmission of data from one location to another is a generic computer function and amounts to no more than mere instructions to apply the exception using a generic computer/generic computer component. Mere instructions to apply an abstract idea using a generic computer/generic computer component cannot provide an inventive concept. 
The claims 14 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely encompass generic computers and/or generic components that are claimed in a generic manner such that the additional elements amount to no more than mere instructions to apply the abstract idea using generic computers and generic components. Specifically, claims 14 and 20 recite additional elements such as the “electronic evaluation system”, a “braking system”, an “electromechanical brake booster”, and a “brake master cylinder”. However, these additional elements merely encompass generic computers and/or 
Dependent claims 15-17 and 21-25 do not remedy the deficiencies of claims 14 and 20. 
Dependent claim 15 recites generating measurement data, which encompasses a generic sensing device performing its intended function of generating measurement data. Claims 16 recites limitations directed toward using mathematical calculations on the gathered data using mathematical formulas/relationships. Claim 17 recites setting a time interval, which amounts to nothing more than reading and accessing data from memory which is a generic computer function that is recited at a high level of generality. Therefore, claims 15-17 do not positively recite any practical application, and do not remedy the deficiencies of claim 14.
Dependent claims 21 recites generating measurement data, which encompasses a generic sensing device performing its intended function of generating measurement data. Claims 22 recite limitations directed toward using mathematical calculations on the gathered data using mathematical formulas/relationships. Claim 23 recites setting a time interval, which amounts to nothing more than reading and accessing data from memory which is a generic computer function that is recited at a high level of generality. Dependent claims 24-25 recites limitations directed toward using mathematical calculations on the gathered data using mathematical formulas/relationships. Therefore, claims 21-25 do not positively recite any practical application, and do not remedy the deficiencies of claim 20.

In conclusion, the claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

Regarding claims 14, 18, 19, 20, and 26, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding  “estimate for each of a plurality of specific times a respective initial value of a brake master cylinder pressure in a brake master cylinder of the braking system based at least on: a current intensity of a motor current of a motor of the electromechanical brake booster that is provided to the electronic evaluation system at the respective specific time; and a rotation angle of a rotor of the motor of the electromechanical brake booster that is provided to the electronic evaluation system at the respective specific time”.
The original disclosure as filed does not disclose how to “estimate” a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor”. The original disclosure as filed does not disclose any processes/algorithms, or relationships required to “estimate” a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor”. 
Specifically, the well-known units of pressure comprise unit expressions such as, but not limited to, “psi (pound-force per square inch)” and the “pascal”. The unit of current is defined as an “ampere”, and a rotational angle is defined in either “degrees” or “radians”. The original disclosure as filed does not provide any relationships and/or conversion processes/algorithms that demonstrate how to “estimate” a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor”. Specifically, in order to implement a current intensity and a rotational angle (which have different units) to estimate a pressure (which also has different units from the current intensity and rotational angle) some type of conversion process and/or relationship between each of the three different parameters is required in order to perform the steps of the claimed  a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor”.
Claims 14, 18, 19, 20, and 26 define the invention in functional language by specifying a desired result, such as estimating a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor”, but the specification does not sufficiently identify how the inventor has devised the function of estimating a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor”. Simply stated, describing a function only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 14, 18, 19, 20, and 26 are rejected for similar reasons as set forth in the rejection above. 

Regarding claim 24, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding “determining the estimate of the first of the initial values based on the determined assisting force at the first time”.
The original disclosure as filed does not disclose any processes/algorithms that demonstrate how to determine “the estimate of the first of the initial values based on the determined assisting force at the first time”. 
 “the first of the initial values” based on the “determined assisting force” at the first time. 
Specifically, in order to implement a “determined assisting force” to determine a “first of the initial values” (which has different units from the “determined assisting force”) some type of conversion processes and/or relationship between each of the two different parameters is required in order to perform the steps of the claimed invention. However, the original disclosure as filed does not contain sufficient written description that demonstrates how to determine “the first of the initial values” based on the “determined assisting force” at the first time.
Claim 24 defines the invention in functional language by specifying a desired result, such as determining “the estimate of the first of the initial values based on the determined assisting force at the first time”, but the specification does not sufficiently identify how the inventor has devised the function of determining “the estimate of the first of the initial values based on the determined assisting force at the first time”. Simply stated, describing a function only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.


Regarding claim 25, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding “determining the estimate of the first of the initial values based on the determined assisting force at the first time”.
The original disclosure as filed does not disclose any processes/algorithms that demonstrate how to determine “the estimate of the first of the initial values based on the determined assisting force at the first time”. 
Specifically, the well-known units of pressure comprise unit expressions such as, but not limited to, “psi (pound-force per square inch)” and the “pascal”, where the recited “initial values” are directed towards pressure in the electromechanical brake booster. The unit of force is mass times acceleration, also written as (kg*meters)/(seconds^2). The original disclosure as filed does not provide any relationships and/or conversion processes/algorithms that demonstrate how to determine “the first of the initial values” based on the “determined assisting force” at the first time. 
Specifically, in order to implement a “determined assisting force” to determine a “first of the initial values” (which has different units from the “determined assisting force”) some type of conversion processes and/or relationship between each of the two different parameters is required in order to perform the steps of the claimed invention. However, the original disclosure as filed does not contain sufficient written description that demonstrates how to determine “the first of the initial values” based on the “determined assisting force” at the first time.

determining the estimate of the first of the initial values based on the determined quotient”.
The original disclosure as filed does not disclose any processes/algorithms that demonstrate how to determine “the estimate of the first of the initial values based on the determined quotient”. 
Specifically, the well-known units of pressure comprise unit expressions such as, but not limited to, “psi (pound-force per square inch)” and the “pascal”, where the recited “initial values” are directed towards pressure in the electromechanical brake booster. 
The recited quotient is directed towards dividing a gradient of force by a translation of movement, wherein the unit of force is mass times acceleration, also written as (kg*meters)/(seconds^2), and the unit of movement is merely “meters”. The original disclosure as filed does not provide any relationships and/or conversion processes/algorithms that demonstrate how to determine “the first of the initial values” based on the quotient of a gradient of force and a translation of movement. 
Specifically, in order to implement a “quotient” to determine a “first of the initial values” (which has different units from the “quotient”) some type of conversion processes and/or relationship between each of the different parameters is required in order to perform the steps of the claimed invention. However, the original disclosure as filed does not contain sufficient written description that demonstrates how to determine “the first of the initial values” based on the quotient of a gradient of force and a translation of movement.
Claim 25 defines the invention in functional language by specifying a desired result, such as determining “the estimate of the first of the initial values based on the determined quotient”, but the specification does not sufficiently identify how the inventor has devised the function of determining 
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 25 are rejected for similar reasons as set forth in the rejection above. 

Further regarding claims 24 and 25, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding a “motor moment”.
The original disclosure as filed does not define the “motor moment” in any capacity. The original disclosure as filed does not define how a “motor moment” is measured and does not define the units associated with a “motor moment”. 
For the purposes of examination only, the Examiner has interpreted that a “motor moment” is associated with the concept of a moment of force in physics, wherein the moment of force is also known as torque. Therefore, for the purposes of examination only, the Examiner has interpreted the “motor moment” to mean a motor torque.
Claims 24-25 define the invention in functional language by specifying a desired result, such as determining and using a motor moment, but the specification does not sufficiently identify how the inventor has devised the function of determining and using a motor moment to be performed or result 
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 24 and 25 are rejected for similar reasons as set forth in the rejection above. 

Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 14, 18, 19, 20, and 26, the original disclosure as filed does not provide any algorithms/processes that would enable one of ordinary skill in the art to “estimate for each of a plurality of specific times a respective initial value of a brake master cylinder pressure in a brake master cylinder of the braking system based at least on: a current intensity of a motor current of a motor of the electromechanical brake booster that is provided to the electronic evaluation system at the respective specific time; and a rotation angle of a rotor of the motor of the electromechanical brake booster that is provided to the electronic evaluation system at the respective specific time”.
The original disclosure as filed does not disclose any processes/algorithms that demonstrate how to “estimate” a brake master cylinder pressure using a “current intensity of a motor current of a  a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor”. 
Specifically, the well-known units of pressure comprise unit expressions such as, but not limited to, “psi (pound-force per square inch)” and the “pascal”. The unit of current is defined as an “ampere”, and a rotational angle is defined in either “degrees” or “radians”. The original disclosure as filed does not provide any relationships and/or conversion processes/algorithms that demonstrate how to “estimate” a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor”. Specifically, in order to implement a current intensity and a rotational angle (which have different units) to estimate a pressure (which also has different units from the current intensity and rotational angle) some type of conversion processes and/or relationship between each of the three different parameters is required in order to perform the steps of the claimed invention. However, the original disclosure as filed does not disclose any required guidance and/or processes/algorithms that would enable one of ordinary skill in the art at the time of the invention to make and use the claimed invention. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle braking control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle braking control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with respect to vehicle braking systems, is directed towards improvements in safety and driving comfort. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of vehicle braking systems continues to open up new areas of research and innovation. A sufficient  a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor”. Based on the level of predictability in the art of vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information directed towards estimating a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor” in order to properly make and use the invention as claimed.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle braking control systems would understand fundamental concepts based on known methods and techniques related to vehicle braking control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known brake system in a specific manner. The current specification merely recites an end result of estimating a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor” without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of 
With regards to the existence of working examples, working examples of the missing steps and missing information directed towards estimating a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor” have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a steering assist system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 14, 18, 19, 20, and 26 are rejected for similar reason as set forth in the rejection above. 

determining the estimate of the first of the initial values based on the determined assisting force at the first time”.
The original disclosure as filed does not disclose any processes/algorithms that demonstrate how to determine “the estimate of the first of the initial values based on the determined assisting force at the first time”. 
Specifically, the well-known units of pressure comprise unit expressions such as, but not limited to, “psi (pound-force per square inch)” and the “pascal”, where the recited “initial values” are directed towards pressure in the electromechanical brake booster. The unit of force is mass times acceleration, also written as (kg*meters)/(seconds^2). The original disclosure as filed does not provide any relationships and/or conversion processes/algorithms that demonstrate how to determine “the first of the initial values” based on the “determined assisting force” at the first time. 
Specifically, in order to implement a “determined assisting force” to determine a “first of the initial values” (which has different units from the “determined assisting force”) some type of conversion processes and/or relationship between each of the two different parameters is required in order to perform the steps of the claimed invention. However, the original disclosure as filed does not disclose any required guidance and/or processes/algorithms that would enable one of ordinary skill in the art at the time of the invention to make and use the claimed invention. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle braking control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle braking control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with  a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor”. Based on the level of predictability in the art of vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information directed towards determining the estimate of the first of the initial values based on the determined assisting force at the first time in order to properly make and use the invention as claimed.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle braking control systems would understand fundamental concepts based on known methods and techniques related to vehicle braking control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known brake system in a specific manner. The current specification merely recites an end result of determining the estimate of the first of the initial values based on the determined assisting force at the first time without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 

With regards to the existence of working examples, working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a steering assist system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claim 24 are rejected for similar reason as set forth in the rejection above. 

determining the estimate of the first of the initial values based on the determined assisting force at the first time”.
The original disclosure as filed does not disclose any processes/algorithms that demonstrate how to determine “the estimate of the first of the initial values based on the determined assisting force at the first time”. 
The well-known units of pressure comprise unit expressions such as, but not limited to, “psi (pound-force per square inch)” and the “pascal”, where the recited “initial values” are directed towards pressure in the electromechanical brake booster. The unit of force is mass times acceleration, also written as (kg*meters)/(seconds^2). The original disclosure as filed does not provide any relationships and/or conversion processes/algorithms that demonstrate how to determine “the first of the initial values” based on the “determined assisting force” at the first time. 
Specifically, in order to implement a “determined assisting force” to determine a “first of the initial values” (which has different units from the “determined assisting force”) some type of conversion processes and/or relationship between each of the two different parameters is required in order to perform the steps of the claimed invention. However, the original disclosure as filed does not disclose any required guidance and/or processes/algorithms that would enable one of ordinary skill in the art at the time of the invention to make and use the claimed invention. 
Further regarding claim 25, the original disclosure as filed does not provide any algorithms/processes that would enable one of ordinary skill in the art to perform the steps of “determining the estimate of the first of the initial values based on the determined quotient”.
The original disclosure as filed does not disclose any processes/algorithms that demonstrate how to determine “the estimate of the first of the initial values based on the determined quotient”. 

The recited quotient is directed towards dividing a gradient of force by a translation of movement, wherein the unit of force is mass times acceleration, also written as (kg*meters)/(seconds^2), and the unit of movement is merely “meters”. The original disclosure as filed does not provide any relationships and/or conversion processes/algorithms that demonstrate how to determine “the first of the initial values” based on the quotient of a gradient of force and a translation of movement. 
Specifically, in order to implement a “quotient” to determine a “first of the initial values” (which has different units from the “quotient”) some type of conversion processes and/or relationship between each of the different parameters is required in order to perform the steps of the claimed invention. However, the original disclosure as filed does not disclose any required guidance and/or processes/algorithms that would enable one of ordinary skill in the art at the time of the invention to make and use the claimed invention. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle braking control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle braking control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with respect to vehicle braking systems, is directed towards improvements in safety and driving comfort. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of vehicle braking systems continues to open up new areas of research and innovation. A sufficient  a brake master cylinder pressure using a “current intensity of a motor current of a motor” and a “rotation angle of a rotor of the motor”. Based on the level of predictability in the art of vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information directed towards determining the estimate of the first of the initial values based on the determined assisting force at the first time and the recited quotient in order to properly make and use the invention as claimed.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle braking control systems would understand fundamental concepts based on known methods and techniques related to vehicle braking control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known brake system in a specific manner. The current specification merely recites an end result of determining the estimate of the first of the initial values based on the determined assisting force at the first time and the recited quotient without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of 
With regards to the existence of working examples, working examples of the missing steps and missing information directed towards determining the estimate of the first of the initial values based on the determined assisting force at the first time and the recited quotient have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a steering assist system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claim 25 are rejected for similar reason as set forth in the rejection above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24 and 25, the claim language “motor moment” is unclear and renders the claim language ambiguous.
In particular, the original disclosure as filed does not define the “motor moment” in any capacity. The original disclosure as filed does not define how a “motor moment” is measured and does not define the units associated with a “motor moment”. Furthermore, the term “motor moment” does not appear to be associated with any well-known term of the art.
It is unclear if a “motor moment” is associated with a particular physical quantity of the motor at a specific moment in time, or if the “motor moment” is directly related to motor torque. 
For the purposes of examination only, the Examiner has interpreted that a “motor moment” is associated with the concept of a moment of force in physics, wherein the moment of force is also known as torque. Therefore, for the purposes of examination only, the Examiner has interpreted the “motor moment” to mean a motor torque.
Any claims dependent upon claims 24 and 25 are rejected for similar reasons as set forth in the rejection above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 18-21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ajiro (JP5974447) in view of Takeda (US Publication No. 2013/0197771).
Regarding claim 14, Ajiro teaches An electronic evaluation system for a braking system of a vehicle (see at least para.[0009], “an overall system diagram showing an overall configuration of a vehicle braking force control device”), 
the braking system including an electromechanical brake booster (see at least para.[0007], “The electric booster assists the pedal depression force by the thrust of the electric actuator”), 
the electronic evaluation system comprising a processor (see at least para.[0023], “the brake controller 6”), wherein the processor is configured to: 
estimate for each of a plurality of specific times (see at least para.[0041], [0042], and [0052], “time chart”, wherein the time charts of Fig. 9 and Fig. 10 shows the correction of the braking assist force over time during the braking operation) a respective initial value of a brake master cylinder pressure in a brake master cylinder of the braking system based at least on (see at least para.[0008], “at the time of braking operation, in the correction value calculation means, the transient change in the pedal depression force, which increases as the piston speed of the master cylinder piston increases, is calculated as the correction value”, wherein start time at the time of braking anticipates an “initial value”): 
and a rotation angle of a rotor of the motor of the electromechanical brake booster that is provided to the electronic evaluation system at the respective specific time (see at least para.[0026], Ajiro teaches “In the feedback control, the basic MC pressure is calculated from the piston position of the primary piston 11”, wherein the piston position is directly related to the motor rotation position, as seen in para.[0025] of Ajiro, “estimating the position of the primary piston 11 from the motor rotation position”); 
determine a correction value as a difference between a first of the initial values estimated for a first of the specific times and a measured value of the brake master cylinder pressure provided to the electronic evaluation system (see at least para.[0054], Ajiro teaches “if a deviation amount appears between the basic MC pressure calculated from the piston position and the actual MC pressure due to the increase in MC pressure, the correction amount H of the control pedal force is adjusted according to the magnitude of this deviation amount…and the e-ACTreaction force (= pedal depression force) before correction is corrected to the side where it decreases”, which anticipates first specific times where the correction is started and gradually decreases, and the calculated basic MC pressure taught by Ajiro anticipates the recited “values estimated for a first of the specific times” and the actual MC pressure anticipates the recited “measured value of the brake master cylinder pressure”); 
determine, based on (a) a second of the initial values estimated for a second one of the specific times, which is after the first of the specific times (see at least para.[0041], [0042], and [0052], “time chart”, wherein the time charts of Fig. 9 and Fig. 10 shows the correction of the braking assist force over time during the braking operation, which anticipates any number of iterative specific times to perform the correction as the target deceleration is gradually achieved, including, but not limited to, second one of specific times), 
and (b) the correction value (see at least para.[0054], “correction amount H of the control pedal force”), 
an estimated further value of the brake master cylinder pressure in the brake master cylinder at the second of the specific times (see at least para.[0054], Ajiro teaches “if a deviation amount appears between the basic MC pressure calculated from the piston position and the actual MC pressure due to the increase in MC pressure, the correction amount H of the control pedal force is adjusted according to the magnitude of this deviation amount…and the e-ACTreaction force (= pedal depression force) before correction is corrected to the side where it decreases”); 
and output the estimated further value (see at least para.[0054], Ajiro teaches “By this correction, the control pedal force is suppressed to a value lower than the e-ACT reaction force before the correction, and the area of arrow I shown in FIG. 10 represents the correction effect of the control pedal force”, which anticipates outputting the estimated value to the control device to perform pedal force control).
Ajiro does not expressly indicate using a current intensity of a motor current of a motor of the electromechanical brake booster that is provided to the electronic evaluation system at the respective specific time. However, Ajiro does teach using a motor current to control the brake controller, as seen in at least para.[0020], wherein one of ordinary skill in the art at the time of the invention would recognize that the motor current is directly related to controlling the pressure in the brake master cylinder. 
Furthermore, Takeda teaches a current intensity of a motor current of a motor (see at least para.[0038], “a motor drive current for driving the electric motor 14”, wherein the motor drive current is used to attain a target hydraulic pressure, and anticipates estimating a target pressure based on a specific motor drive current) of the electromechanical brake booster (see at least para.[0035], “booster device 3”) that is provided to the electronic evaluation system at the respective specific time (see at least para.[0054],  “controller 6”); 


Regarding claim 15, Ajiro teaches the measured value to which the processor is configured to compare the first of the initial values for the determination of the correction value is measured at the first time (see at least para.[0008], “at the time of braking operation, in the correction value calculation means, the transient change in the pedal depression force, which increases as the piston speed of the master cylinder piston increases, is calculated as the correction value”, wherein start time at the time of braking anticipates a first of the “initial values”).

Regarding claim 18, Ajiro teaches A control device for a braking system of a vehicle (see at least para.[0009], “a vehicle braking force control device”), the braking system including an electromechanical brake booster (see at least para.[0007], “The electric booster assists the pedal depression force by the thrust of the electric actuator”), the control device comprising at least one processor (see at least para.[0023], “the brake controller 6”), wherein the at least one processor is configured to: 
estimate for each of a plurality of specific times (see at least para.[0041], [0042], and [0052], “time chart”, wherein the time charts of Fig. 9 and Fig. 10 shows the correction of the braking assist force over time during the braking operation) a respective initial value of a brake master cylinder pressure in a brake master cylinder of the braking system (see at least para.[0008], “at the time of braking operation, in the correction value calculation means, the transient change in the pedal depression force, which increases as the piston speed of the master cylinder piston increases, is calculated as the correction value”, wherein start time at the time of braking anticipates an “initial value”) based at least on: 
and a rotation angle of a rotor of the motor of the electromechanical brake booster that is provided to the at least one processor at the respective specific time (see at least para.[0026], Ajiro teaches “In the feedback control, the basic MC pressure is calculated from the piston position of the primary piston 11”, wherein the piston position is directly related to the motor rotation position, as seen in para.[0025] of Ajiro, “estimating the position of the primary piston 11 from the motor rotation position”); 
continuously determine values for an estimated further value of the brake master cylinder pressure in the brake master cylinder (see at least para.[0009], “a time chart showing each characteristic of MC pressure (basic MC pressure, actual MC pressure)”), wherein each of the values is determined by: 
determining a respective correction value (see at least para.[0054], “the correction amount H”) as a difference between one of the initial values estimated for a respective one of the specific times and a measured value of the brake master cylinder pressure provided to the at least one processor (see at least para.[0054], Ajiro teaches “if a deviation amount appears between the basic MC pressure calculated from the piston position and the actual MC pressure due to the increase in MC pressure, the correction amount H of the control pedal force is adjusted according to the magnitude of this deviation amount…and the e-ACTreaction force (= pedal depression force) before correction is corrected to the side where it decreases”, which anticipates first specific times where the correction is started and gradually decreases, and the calculated basic MC pressure taught by Ajiro anticipates the recited “values estimated for a first of the specific times” and the actual MC pressure anticipates the recited “measured value of the brake master cylinder pressure”); 
and determining the respective value based on (a) a respective other of the initial values estimated for a respective other of the specific times, which is after the respective one of the specific times (see at least para.[0041], [0042], and [0052], “time chart”, wherein the time charts of Fig. 9 and Fig. 10 shows the correction of the braking assist force over time during the braking operation, which anticipates any number of iterative specific times to perform the correction as the target deceleration is gradually achieved, including, but not limited to, consecutive specific times), and (b) the respective correction value (see at least para.[0054], “correction amount H of the control pedal force”); 
and control the motor of the electromechanical brake booster (see at least para.[0057], “the electric booster 2 that assists the pedal force by the thrust of the electric actuator (electric motor 10)”) based on a most recently determined one of the values for the estimated further value (see at least para.[0041], [0042], and [0052], “time chart”, wherein the time charts of Fig. 9 and Fig. 10 shows the correction of the braking assist force over time during the braking operation, which anticipates any number of iterative specific times to perform the correction as the target deceleration is gradually achieved in real-time and the most recent value of the master cylinder pressure is used in real-time).
Ajiro does not expressly indicate a current intensity of a motor current of a motor of the electromechanical brake booster that is provided to the at least one processor at the respective specific time. However, Ajiro does teach using a motor current to control the brake controller, as seen in at least para.[0020], wherein one of ordinary skill in the art at the time of the invention would recognize that the motor current is directly related to controlling the pressure in the brake master cylinder. 
Furthermore, Takeda teaches a current intensity of a motor current of a motor (see at least para.[0038], “a motor drive current for driving the electric motor 14”, wherein the motor drive current is used to attain a target hydraulic pressure, and anticipates estimating a target pressure based on a specific motor drive current) of the electromechanical brake booster (see at least para.[0035], “booster  that is provided to the at least one processor at the respective specific time (see at least para.[0054],  “controller 6”); 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Ajiro with the teachings of Takeda to use a current intensity of a motor current of a motor of the electromechanical brake booster that is provided to the electronic evaluation system at the respective specific time in order to effectively prevent discomfort of a braking operation under abnormal conditions, as recognized by Takeda in at least para.[0005]. 

Regarding claim 19, Ajiro teaches A braking system of a vehicle (see at least Fig. 1), the braking system comprising: 
an electromechanical brake booster that includes a motor and a rotor of the motor (see at least para.[0025], “motor rotation position from the motor resolver 20”, which anticipates a rotating member (rotor) of the motor); 
and a control device (see at least para.[0009], “an overall system diagram showing an overall configuration of a vehicle braking force control device”) that includes at least one processor (see at least para.[0023], “the brake controller 6”), wherein the at least one processor is configured to: 
estimate for each of a plurality of specific times (see at least para.[0041], [0042], and [0052], “time chart”, wherein the time charts of Fig. 9 and Fig. 10 shows the correction of the braking assist force over time during the braking operation) a respective initial value of a brake master cylinder pressure in a brake master cylinder of the braking system based at least on (see at least para.[0008], “at the time of braking operation, in the correction value calculation means, the transient change in the pedal depression force, which increases as the piston speed of the master cylinder piston increases, is calculated as the correction value”, wherein start time at the time of braking anticipates an “initial value”): 
and a rotation angle of the rotor that is provided to the at least one processor at the respective specific time (see at least para.[0026], Ajiro teaches “In the feedback control, the basic MC pressure is calculated from the piston position of the primary piston 11”, wherein the piston position is directly related to the motor rotation position, as seen in para.[0025] of Ajiro, “estimating the position of the primary piston 11 from the motor rotation position”); 
continuously determine values for an estimated further value of the brake master cylinder pressure in the brake master cylinder (see at least para.[0009], “a time chart showing each characteristic of MC pressure (basic MC pressure, actual MC pressure)”), wherein each of the values is determined by: 
determining a respective correction value (see at least para.[0054], “the correction amount H”)  as a difference between one of the initial values estimated for a respective one of the specific times and a measured value of the brake master cylinder pressure (see at least para.[0054], Ajiro teaches “if a deviation amount appears between the basic MC pressure calculated from the piston position and the actual MC pressure due to the increase in MC pressure, the correction amount H of the control pedal force is adjusted according to the magnitude of this deviation amount…and the e-ACTreaction force (= pedal depression force) before correction is corrected to the side where it decreases”, which anticipates first specific times where the correction is started and gradually decreases, and the calculated basic MC pressure taught by Ajiro anticipates the recited “values estimated for a first of the specific times” and the actual MC pressure anticipates the recited “measured value of the brake master cylinder pressure”) provided to the at least one processor (see at least para.[0019], “The brake controller 6 includes…a master cylinder pressure sensor 19 (master cylinder pressure detecting means)”); 
and determining the respective value based on (a) a respective other of the initial values estimated for a respective other of the specific times, which is after the respective one of the specific times (see at least para.[0041], [0042], and [0052], “time chart”, wherein the time charts of Fig. 9 and ,  
and (b) the respective correction value (see at least para.[0054], “correction amount H of the control pedal force”); 
and control the motor (see at least para.[0057], “the electric booster 2 that assists the pedal force by the thrust of the electric actuator (electric motor 10)”) based on a most recently determined one of the values for the estimated further value (see at least para.[0041], [0042], and [0052], “time chart”, wherein the time charts of Fig. 9 and Fig. 10 shows the correction of the braking assist force over time during the braking operation, which anticipates any number of iterative specific times to perform the correction as the target deceleration is gradually achieved in real-time and the most recent value of the master cylinder pressure is used in real-time).
Ajiro does not expressly indicate a current intensity of a motor current of the motor that is provided to the at least one processor at the respective specific time. However, Ajiro does teach using a motor current to control the brake controller, as seen in at least para.[0020], wherein one of ordinary skill in the art at the time of the invention would recognize that the motor current is directly related to controlling the pressure in the brake master cylinder. 
Furthermore, Takeda teaches a current intensity of a motor current of a motor (see at least para.[0038], “a motor drive current for driving the electric motor 14”, wherein the motor drive current is used to attain a target hydraulic pressure, and anticipates estimating a target pressure based on a specific motor drive current) of the electromechanical brake booster (see at least para.[0035], “booster device 3”) that is provided to the at least one processor at the respective specific time (see at least para.[0054],  “controller 6”); 


Regarding claim 20, Ajiro teaches A method for an electronic evaluation system of a braking system of a vehicle (see at least para.[0009], “an overall system diagram showing an overall configuration of a vehicle braking force control device”) to estimate a brake master cylinder pressure in the braking system (see at least para.[0054], “the basic MC pressure calculated from the piston position”) 
the braking system including an electromechanical brake booster (see at least para.[0007], “The electric booster assists the pedal depression force by the thrust of the electric actuator”), 
the method comprising: 
estimating, by the evaluation system, for each of a plurality of specific times (see at least para.[0041], [0042], and [0052], “time chart”, wherein the time charts of Fig. 9 and Fig. 10 shows the correction of the braking assist force over time during the braking operation) a respective initial value of a brake master cylinder pressure in a brake master cylinder of the braking system (see at least para.[0008], “at the time of braking operation, in the correction value calculation means, the transient change in the pedal depression force, which increases as the piston speed of the master cylinder piston increases, is calculated as the correction value”, wherein start time at the time of braking anticipates an “initial value”) based at least on: 
and a rotation angle of a rotor of the motor of the electromechanical brake booster at the respective specific time (see at least para.[0026], Ajiro teaches “In the feedback control, the basic MC pressure is calculated from the piston position of the primary piston 11”, wherein the piston position is directly related to the motor rotation position, as seen in para.[0025] of Ajiro, “estimating the position of the primary piston 11 from the motor rotation position”); 
determining, by the evaluation system, a correction value (see at least para.[0054], “the correction amount H”) as a difference between a first of the initial values estimated for a first of the specific times and a measured value of the brake master cylinder pressure (see at least para.[0054], Ajiro teaches “if a deviation amount appears between the basic MC pressure calculated from the piston position and the actual MC pressure due to the increase in MC pressure, the correction amount H of the control pedal force is adjusted according to the magnitude of this deviation amount…and the e-ACTreaction force (= pedal depression force) before correction is corrected to the side where it decreases”, which anticipates first specific times where the correction is started and gradually decreases, and the calculated basic MC pressure taught by Ajiro anticipates the recited “values estimated for a first of the specific times” and the actual MC pressure anticipates the recited “measured value of the brake master cylinder pressure”); 
and determining, based on (a) a second of the initial values estimated for a second one of the specific times, which is after the first of the specific times (see at least para.[0041], [0042], and [0052], “time chart”, wherein the time charts of Fig. 9 and Fig. 10 shows the correction of the braking assist force over time during the braking operation, which anticipates any number of iterative specific times to perform the correction as the target deceleration is gradually achieved, including, but not limited to, second one of specific times), 
and (b) the correction value (see at least para.[0054], “correction amount H of the control pedal force”), an estimated further value of the brake master cylinder pressure in the brake master cylinder at the second of the specific times (see at least para.[0054], Ajiro teaches “if a deviation amount appears between the basic MC pressure calculated from the piston position and the actual MC pressure due to the increase in MC pressure, the correction amount H of the control pedal force is adjusted according to the magnitude of this deviation amount…and the e-ACTreaction force (= pedal depression force) before correction is corrected to the side where it decreases”).
Ajiro does not expressly indicate Ajiro does not expressly indicate a current intensity of a motor current of a motor of the electromechanical brake booster at the respective specific time. However, Ajiro does teach using a motor current to control the brake controller, as seen in at least para.[0020], wherein one of ordinary skill in the art at the time of the invention would recognize that the motor current is directly related to controlling the pressure in the brake master cylinder. 
Furthermore, Takeda teaches a current intensity of a motor current of a motor (see at least para.[0038], “a motor drive current for driving the electric motor 14”, wherein the motor drive current is used to attain a target hydraulic pressure, and anticipates estimating a target pressure based on a specific motor drive current) of the electromechanical brake booster at the respective specific time  (see at least para.[0035], “booster device 3”). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Ajiro with the teachings of Takeda to use a current intensity of a motor current of a motor of the electromechanical brake booster that is provided to the electronic evaluation system at the respective specific time in order to effectively prevent discomfort of a braking operation under abnormal conditions, as recognized by Takeda in at least para.[0005]. 

Regarding claim 21, Ajiro teaches the measured value of the brake master cylinder pressure is measured at the first time (see at least para.[0008], “at the time of braking operation, in the correction value calculation means, the transient change in the pedal depression force, which increases as the piston speed of the master cylinder piston increases, is calculated as the correction value”, wherein start time at the time of braking anticipates a first of the “initial values”).

Regarding claim 26, A method for operating an electromechanical brake booster (see at least para.[0007], “The electric booster assists the pedal depression force by the thrust of the electric actuator”) of a braking system of a vehicle (see Fig. 1), the method comprising: 
estimating for each of a plurality of specific times (see at least para.[0041], [0042], and [0052], “time chart”, wherein the time charts of Fig. 9 and Fig. 10 shows the correction of the braking assist force over time during the braking operation) a respective initial value of a brake master cylinder pressure in a brake master cylinder of the braking system based at least on (see at least para.[0008], “at the time of braking operation, in the correction value calculation means, the transient change in the pedal depression force, which increases as the piston speed of the master cylinder piston increases, is calculated as the correction value”, wherein start time at the time of braking anticipates an “initial value”): 
and a rotation angle of a rotor of the motor of the electromechanical brake booster that is provided to the at least one processor at the respective specific time (see at least para.[0026], Ajiro teaches “In the feedback control, the basic MC pressure is calculated from the piston position of the primary piston 11”, wherein the piston position is directly related to the motor rotation position, as seen in para.[0025] of Ajiro, “estimating the position of the primary piston 11 from the motor rotation position”); 
continuously determining values for an estimated further value of the brake master cylinder pressure in the brake master cylinder (see at least para.[0009], “a time chart showing each characteristic of MC pressure (basic MC pressure, actual MC pressure)”, wherein each of the values is determined by: 
determining a respective correction value (see at least para.[0054], “the correction amount H”)   as a difference between one of the initial values estimated for a respective one of the specific times and a measured value of the brake master cylinder pressure provided to the at least one processor (see at least para.[0054], Ajiro teaches “if a deviation amount appears between the basic MC pressure calculated from the piston position and the actual MC pressure due to the increase in MC pressure, the correction amount H of the control pedal force is adjusted according to the magnitude of this deviation amount…and the e-ACTreaction force (= pedal depression force) before correction is corrected to the side where it decreases”, which anticipates first specific times where the correction is started and gradually decreases, and the calculated basic MC pressure taught by Ajiro anticipates the recited “values estimated for a first of the specific times” and the actual MC pressure anticipates the recited “measured value of the brake master cylinder pressure”); 
and determining the respective value based on (a) a respective other of the initial values estimated for a respective other of the specific times, which is after the respective one of the specific times (see at least para.[0041], [0042], and [0052], “time chart”, wherein the time charts of Fig. 9 and Fig. 10 shows the correction of the braking assist force over time during the braking operation, which anticipates any number of iterative specific times to perform the correction as the target deceleration is gradually achieved, including, but not limited to, consecutive specific time), and (b) the respective correction value (see at least para.[0054], “correction amount H of the control pedal force”); 
and controlling the motor of the electromechanical brake booster (see at least para.[0057], “the electric booster 2 that assists the pedal force by the thrust of the electric actuator (electric motor 10)”) based on a most recently determined one of the values for the estimated further value (see at least para.[0041], [0042], and [0052], “time chart”, wherein the time charts of Fig. 9 and Fig. 10 shows the correction of the braking assist force over time during the braking operation, which anticipates any number of iterative specific times to perform the correction as the target deceleration is gradually achieved in real-time and the most recent value of the master cylinder pressure is used in real-time).
a current intensity of a motor current of a motor of the electromechanical brake booster that is provided to the at least one processor at the respective specific time. However, Ajiro does teach using a motor current to control the brake controller, as seen in at least para.[0020], wherein one of ordinary skill in the art at the time of the invention would recognize that the motor current is directly related to controlling the pressure in the brake master cylinder. 
Furthermore, Takeda teaches a current intensity of a motor current of a motor (see at least para.[0038], “a motor drive current for driving the electric motor 14”, wherein the motor drive current is used to attain a target hydraulic pressure, and anticipates estimating a target pressure based on a specific motor drive current) of the electromechanical brake booster (see at least para.[0035], “booster device 3”) that is provided to the at least one processor at the respective specific time (see at least para.[0054],  “controller 6”); 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Ajiro with the teachings of Takeda to use a current intensity of a motor current of a motor of the electromechanical brake booster that is provided to the electronic evaluation system at the respective specific time in order to effectively prevent discomfort of a braking operation under abnormal conditions, as recognized by Takeda in at least para.[0005]. 

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ajiro (JP5974447) in view of Takeda (US Publication No. 2013/0197771), as applied to claims 15 and 21, and further in view of Hosaka (CN101407211).
Regarding claim 16, Ajiro in view of Takeda does not expressly indicate the processor is configured to re-determine the correction value after a time interval as a difference between another of the initial values estimated for another of the specific times and another measured value measured at the other time.
the processor (see at least para.[0067], “the ECU 32”) is configured to re-determine the correction value after a time interval (see at least para.[0067], “the calculated current corrected master cylinder pressure in the current control cycle and the Whether the absolute value of the calculated deviation between the previous base pressures in the previous control cycle”, wherein the control cycle anticipates the recited “time interval”) as a difference between another of the initial values estimated for another of the specific times and another measured value measured at the other time (see at least para.[0067], “In step S32, the ECU 32 calculates the corrected (or estimated) master cylinder pressure in the corrected master cylinder pressure calculation part 32a, and checks the calculated corrected master cylinder pressure and the previous (previous) Controls the deviation between the base pressures calculated in the calculation cycle. In step S32, the ECU 32 compares the absolute value of the deviation (|base pressure-corrected pressure|) with a predetermined base pressure change threshold, and determines the deviation (the calculated current corrected master cylinder pressure in the current control cycle and the Whether the absolute value of the calculated deviation between the previous base pressures in the previous control cycle) is smaller than the base pressure change threshold”, wherein the difference calculated between the base pressure and corrected pressure anticipates the recited “difference between another of the initial values estimated for another of the specific times and another measured value measured at the other time”). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Ajiro in view of Takeda with the teachings of Hosaka to re-determine the correction value after a time interval as a difference between another of the initial values estimated for another of the specific times and another measured value measured at the other time in order to provide stable braking performance, as recognized by Hosaka in at least para.[0009]. 

the correction value is re-determined after a time interval as a difference between another of the initial values estimated for another of the specific times and another measured value measured at the other time.
However, Hosaka teaches the correction value is re-determined after a time interval (see at least para.[0067], “the calculated current corrected master cylinder pressure in the current control cycle and the Whether the absolute value of the calculated deviation between the previous base pressures in the previous control cycle”, wherein the control cycle anticipates the recited “time interval”) as a difference between another of the initial values estimated for another of the specific times and another measured value measured at the other time (see at least para.[0067], “In step S32, the ECU 32 calculates the corrected (or estimated) master cylinder pressure in the corrected master cylinder pressure calculation part 32a, and checks the calculated corrected master cylinder pressure and the previous (previous) Controls the deviation between the base pressures calculated in the calculation cycle. In step S32, the ECU 32 compares the absolute value of the deviation (|base pressure-corrected pressure|) with a predetermined base pressure change threshold, and determines the deviation (the calculated current corrected master cylinder pressure in the current control cycle and the Whether the absolute value of the calculated deviation between the previous base pressures in the previous control cycle) is smaller than the base pressure change threshold”, wherein the difference calculated between the base pressure and corrected pressure anticipates the recited “difference between another of the initial values estimated for another of the specific times and another measured value measured at the other time”). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Ajiro in view of Takeda with the teachings of Hosaka to re-determine the correction value after a time interval as a difference between another of the initial values estimated for another of the specific times and another measured value measured at the other time in order to provide stable braking performance, as recognized by Hosaka in at least para.[0009]. 

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ajiro (JP5974447) in view of Takeda (US Publication No. 2013/0197771) and Hosaka (CN101407211), as applied to claims 16 and 22 above, and further in view of Satoshi (CN101909954).
Regarding claim 17, Ajiro in view of Takeda does not expressly indicate the processor is configured to specify the time interval to be shorter during an antilock regulation operation executed in the braking system than in a non-antilock regulation operation.
However, Satoshi teaches the processor is configured to specify the time interval to be shorter during an antilock regulation operation executed in the braking system(see at least para.[0014], “The anti-lock brake pressure increase control time of the brake hydraulic pressure adjustment unit in the wheel that is the target of anti-lock brake control is shortened”, wherein the control time is shortened during anti-lock brake operation) than in a non-antilock regulation operation (see at least para.[0013], “closes the brake hydraulic control valve and opens the high-pressure control valve until the downstream side of the high-pressure control valve becomes predetermined when the brake assist control is performed When the anti-lock brake control is performed“, wherein the activation of the anti-lock brake control anticipates a previous time where the anti-lock braking is not activated).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Ajiro in view of Takeda with the teachings of Satoshi to use a shorter time interval during an antilock operation as opposed to a regular braking operation in order to improve a vehicles ability to achieve a target deceleration during an anti-lock brake operation, as recognized by Satoshi in at least para.[0011]. 

Regarding claim 23, Ajiro in view of Takeda does not expressly indicate specifying different values for the time interval depending on an active operation, such that the time inter is shorter when the active operation is an antilock regulation operation executed in the braking system than when the active operation is a non-antilock regulation operation.
However, Satoshi teaches specifying different values for the time interval depending on an active operation, such that the time inter is shorter when the active operation is an antilock regulation operation executed in the braking system (see at least para.[0014], “The anti-lock brake pressure increase control time of the brake hydraulic pressure adjustment unit in the wheel that is the target of anti-lock brake control is shortened”, wherein the control time is shortened during anti-lock brake operation) than when the active operation is a non-antilock regulation operation (see at least para.[0013], “closes the brake hydraulic control valve and opens the high-pressure control valve until the downstream side of the high-pressure control valve becomes predetermined when the brake assist control is performed When the anti-lock brake control is performed“, wherein the activation of the anti-lock brake control anticipates a previous time where the anti-lock braking is not activated).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Ajiro in view of Takeda with the teachings of Satoshi to use a shorter time interval during an antilock operation as opposed to a regular braking operation in order to improve a vehicles ability to achieve a target deceleration during an anti-lock brake operation, as recognized by Satoshi in at least para.[0011]. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ajiro (JP5974447) in view of Takeda (US Publication No. 2013/0197771), as applied to claim 20 above, and further in view of Kato (JP2017077735).
Regarding claim 24, Ajiro teaches the estimate of the first of the initial values is performed by: determining the estimate of the first of the initial values (see at least para.[0054], “if a deviation amount appears between the basic MC pressure calculated from the piston position and the actual MC pressure due to the increase in MC pressure, the correction amount H of the control pedal force is adjusted according to the magnitude of this deviation amount…and the e-ACTreaction force (= pedal depression force) before correction is corrected to the side where it decreases”, which anticipates first specific times where the correction is started and gradually decreases, and the calculated basic MC pressure taught by Ajiro anticipates the recited “values estimated for a first of the specific times” and the actual MC pressure anticipates the recited “measured value of the brake master cylinder pressure”) based on the determined assisting force at the first time (see at least para.[0019], “an assist thrust for achieving the target deceleration can be obtained”). 
Ajiro in view of Takeda does not expressly indicate determining a time derivative or a gradient of the assisting force exerted by way of the electromechanical brake booster at the first time; 
determining a translation of a piston of the electromechanical brake booster at the first time based on the first rotation angle of the rotor at the first time; 
determining a quotient of the time derivative or gradient of the assisting force exerted by way of the electromechanical brake booster at the first time divided by the translation of the piston of the electromechanical brake booster at the first time; 
and determining the estimate of the first of the initial values based on the determined quotient.
However, Kato teaches determining a motor moment of the motor at the first time based on the current intensity at the first time (see at least para.[0018], “T = Kt * I…. where T is the motor torque and Kt is the motor torque constant, I is the estimated motor current”); 
determining an angular acceleration of the motor at the first time based on the rotation angle at the first time (see at least para.[0018], ”dω/dt is the motor angular acceleration”); 
determining a product of the angular acceleration of the motor at the first time and an inertia of the motor (see at least para.[0018], “Trot = J * dω / dt”); 
determining, based on a difference between the motor moment at the first time and the determined product (see at least para.[0018], “rotation torque Trot by subtracting the motor estimated load T load and the rotation speed dependent torque T f from the motor torque T”), an assisting force (see at least para.[0018], “generate the maximum braking force” and “automatically generates braking force according to the relative relationship with the preceding vehicle by brake assist control”) exerted by way of the electromechanical (see at least para.[0007], “a motor electromotive force”) brake booster at the first time (see at least para.[0009]). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Ajiro in view of Takeda with the teachings of Kato to estimate an assist force of a brake booster using a motor moment, angular acceleration and motor inertia in order to improve control accuracy of a cylinder pressure, as recognized by Kato in at least para.[0004]. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ajiro (JP5974447) in view of Takeda (US Publication No. 2013/0197771), as applied to claim 20 above, and further in view of Kato (JP2017077735) and Adachi (JP2002220043).
Regarding claim 25, Ajiro teaches determining a translation of a piston of the electromechanical brake booster at the first time based on the first rotation angle of the rotor at the first time (see at least para.[0026], “In the feedback control, the basic MC pressure is calculated from the piston position of the primary piston 11”, wherein the piston position is directly related to the motor rotation position, as seen in para.[0025], “estimating the position of the primary piston 11 from the motor rotation position”).
Ajiro in view of Takeda does not expressly indicate determining a motor moment of the motor at the first time based on the current intensity at the first time; 
determining an angular acceleration of the motor at the first time based on the rotation angle at the first time; 
determining a product of the angular acceleration of the motor at the first time and an inertia of the motor; 
determining, based on a difference between the motor moment at the first time and the determined product exerted by way of the electromechanical brake booster at the first time;
determining a time derivative or a gradient of the assisting force exerted by way of the electromechanical brake booster at the first time; 
determining a translation of a piston of the electromechanical brake booster at the first time based on the first rotation angle of the rotor at the first time; 
determining a quotient of the time derivative or gradient of the assisting force exerted by way of the electromechanical brake booster at the first time divided by the translation of the piston of the electromechanical brake booster at the first time; 
and determining the estimate of the first of the initial values based on the determined quotient.
However, Kato teaches determining a motor moment of the motor at the first time based on the current intensity at the first time (see at least para.[0018], “T = Kt * I…. where T is the motor torque and Kt is the motor torque constant, I is the estimated motor current”); 
determining an angular acceleration of the motor at the first time based on the rotation angle at the first time (see at least para.[0018], ”dω/dt is the motor angular acceleration”); 
determining a product of the angular acceleration of the motor at the first time and an inertia of the motor (see at least para.[0018], “Trot = J * dω / dt”); 
determining, based on a difference between the motor moment at the first time and the determined product (see at least para.[0018], “rotation torque Trot by subtracting the motor estimated load T load and the rotation speed dependent torque T f from the motor torque T”), an assisting force (see at least para.[0018], “generate the maximum braking force” and “automatically generates braking force according to the relative relationship with the preceding vehicle by brake assist control”) exerted by way of the electromechanical (see at least para.[0007], “a motor electromotive force”) brake booster at the first time (see at least para.[0009]). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Ajiro in view of Takeda with the teachings of Kato to estimate an assist force of a brake booster using a motor moment, angular acceleration and motor inertia in order to improve control accuracy of a cylinder pressure, as recognized by Kato in at least para.[0004]. 
determining a time derivative or a gradient of the assisting force exerted by way of the electromechanical brake booster at the first time; 
determining a translation of a piston of the electromechanical brake booster at the first time based on the first rotation angle of the rotor at the first time; 
determining a quotient of the time derivative or gradient of the assisting force exerted by way of the electromechanical brake booster at the first time divided by the translation of the piston of the electromechanical brake booster at the first time; 
and determining the estimate of the first of the initial values based on the determined quotient.
Ajiro in view of Takeda and Kato does not expressly indicate determining a time derivative or a gradient of the assisting force exerted by way of the electromechanical brake booster at the first time; 
determining a translation of a piston of the electromechanical brake booster at the first time based on the first rotation angle of the rotor at the first time; 
determining a quotient of the time derivative or gradient of the assisting force exerted by way of the electromechanical brake booster at the first time divided by the translation of the piston of the electromechanical brake booster at the first time; 
and determining the estimate of the first of the initial values based on the determined quotient.
However, Adachi teaches determining a time derivative or a gradient (see at least para.[0026], “Increasing the gradient of the electromagnetic force”) of the assisting force (see at least para.[0002], “An automatic brake device equipped with a pressure-type electronically controlled booster… It generates a braking force or a force that assists the driver's braking operation force”) exerted by way of the electromechanical brake booster at the first time (see at least para.[0009], “electronically controlled booster 1”); 
determining a translation of a piston of the electromechanical brake booster (see at least para.[0017], “amount of movement of the piston 67”); 
determining a quotient of the time derivative or gradient of the assisting force exerted by way of the electromechanical brake booster at the first time divided by the translation of the piston of the electromechanical brake booster at the first time (see at least para.[0017], “Increasing the ratio of the decrease in the electromagnetic force to the amount of movement of the piston 67 to the rear side(hereinafter referred to as the electromagnetic force gradient)”, wherein the ratio taught by Adachi anticipates the recited “quotient”); 
and determining the estimate of the first of the initial values based on the determined quotient (see at least para.[0017], “Increasing the ratio of the decrease in the electromagnetic force to the amount of movement of the piston 67 to the rear side(hereinafter referred to as the electromagnetic force gradient) is equivalent to increasing…the electromagnetic force gradient”, wherein the electromagnetic force taught by Adachi anticipates the recited assisting force of the brake booster).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.